Title: To George Washington from Wakelin Welch & Son, 22 June 1790
From: Wakelin Welch & Son
To: Washington, George

 

Sir
London 22d June 1790

Inclosed is copy of the last which we took the Honor of forwarding to your Excellency by the New York Packet.
Since which Mr Morris drew on us for £91. which is all he says that he may want The Balance remaining of £4.16 we suppose will be sufficient to repay Mr Young for any charge he might have been at in sending the Books. We most Respectfully are Your Excellency’s Much Hond and Obliged Servts

Wak. Welch & son

